Exhibit 10.40

 

RELIANT RESOURCES, INC.

2002 STOCK PLAN

 

RESTRICTED STOCK AWARD

 

Pursuant to this Award Agreement, as of March 31, 2003 (the “Grant Date”),
RELIANT RESOURCES, INC. (the “Company”) hereby grants to «legal» (the
“Participant”), an employee of the Company, «RS» restricted shares of Common
Stock (the “Restricted Shares”), such number of shares being subject to
adjustment as provided in Section 14 of the Reliant Resources, Inc. 2002 Stock
Plan (the “Plan”), subject to the terms, conditions and restrictions described
in the Plan and in this Award Agreement.

 

1. Relationship to the Plan; Definitions.

 

This grant of Restricted Shares is subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations thereunder, if any,
which have been adopted by the Committee and are in effect on the date hereof.
Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan. To the extent that any provision of this Award
Agreement conflicts with the express terms of the Plan, it is hereby
acknowledged and agreed that the terms of the Plan shall control and, if
necessary, the applicable provisions of this Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan. References
to the Participant herein also include the heirs or other legal representatives
of the Participant. For purposes of this Award Agreement:

 

“Disability” means a physical or mental impairment of sufficient severity such
that the Participant is both eligible for and in receipt of benefits under the
long-term disability provisions of the Company’s benefit plans.

 

“Employment” means employment with the Company or any of its Subsidiaries.

 

“Restricted Shares” means the shares of Common Stock potentially deliverable to
Participant pursuant to this Award Agreement.

 

“Retirement” means termination of Employment on or after attainment of age 55
and with at least five years of service with the Company or Reliant.

 

2. Establishment of Restricted Share Account. The grant of Restricted Shares
pursuant to this Award Agreement shall be implemented by a credit to a
bookkeeping account maintained by the Company evidencing the accrual in favor of
the Participant of the unfunded and unsecured right to receive shares of Common
Stock of the Company, which right shall be subject to the terms, conditions and
restrictions set forth in the Plan and to the further terms, conditions and
restrictions set forth in this Award Agreement. Except as otherwise provided in
Section 9, the Restricted Shares credited to the Participant’s bookkeeping
account may not be sold, assigned, transferred, pledged or otherwise encumbered
until the Participant has been registered as the holder

 

-1-



--------------------------------------------------------------------------------

of shares of Common Stock representing such Restricted Shares on the records of
the Company as provided in Section 6.

 

3. Vesting of Restricted Shares. Unless earlier forfeited or vested in
accordance with Section 4 or otherwise satisfied in accordance with Section 5,
Participant’s right to receive Restricted Shares shall vest as follows:

 

Date

--------------------------------------------------------------------------------

  

Percentage of Restricted
Shares First Vested

--------------------------------------------------------------------------------

March 11, 2006

   100%

 

The Participant must be in continuous Employment through the vesting date in
order for the Restricted Shares to vest on such date; otherwise, such shares
shall be forfeited.

 

4. Accelerated Vesting and Forfeiture. If, prior to the vesting of the
Restricted Shares pursuant to Section 3 and prior to the Participant’s receipt
of any cash payment pursuant to Section 5, Participant’s Employment is
terminated:

 

(i) due to death, Disability, or Retirement, Participant’s right to receive
Restricted Shares shall vest at the time of such termination in the same
proportion as the number of days elapsed in the vesting period as of the date of
such termination of Employment bears to the total number of days in the vesting
period and shall be delivered to Participant as soon as possible following such
termination. Participant’s right to receive additional Restricted Shares shall
be forfeited at such time.

 

5. Cash Payment Upon a Change of Control. Notwithstanding anything herein to the
contrary, upon or immediately prior to the occurrence of any Change of Control
of the Company, Participant’s right to receive Restricted Shares shall be
settled by a cash payment to Participant equal to the product of (i) the Fair
Market value per share of Common Stock on the date immediately preceding the
date on which the Change of Control occurs and (ii) the number of Restricted
Shares not previously vested or forfeited pursuant to Section 3 or Section 4.
Such cash payment shall satisfy the rights of Participant and the obligations of
the Company under this Award Agreement in full.

 

6. Payment of Award.

 

(a) Upon the vesting of Participant’s right to receive the Restricted Shares
pursuant to Section 3 or Section 4, a number of shares of Common Stock equal to
the number of vested Restricted Shares shall be registered in the name of the
Participant and certificates representing such Common Stock shall be delivered
to the Participant as soon as practical after the date upon which the
Participant’s right to such shares vested according to the provisions of Section
3 or Section 4. The Company shall have the right to withhold applicable taxes
from any such payment of Restricted Shares or from other compensation payable to
the Participant at the time of such vesting and delivery pursuant to Section 11
of the Plan.

 

-2-



--------------------------------------------------------------------------------

(b) Upon delivery of shares of Common Stock representing Restricted Shares
pursuant to paragraph (a), above, Participant shall also be entitled to receive
a cash payment equal to the sum of all dividends, if any, announced or paid on
such Restricted Shares after the Grant Date but prior to the date such shares of
Common Stock are delivered to the Participant.

 

7. Confidentiality. Participant agrees that the terms of this Award Agreement
are confidential and that any disclosure to anyone for any purpose whatsoever
(save and except disclosure to financial institutions as part of a financial
statement, financial, tax and legal advisors, or as required by law) by you or
your agents, representatives, heirs, children, spouse, employees or
spokespersons shall be a breach of this Award Agreement and the Company may
elect to revoke the grant made hereunder, seek damages in an amount equal to the
Retention Benefit granted above, plus interest and reasonable attorneys’ fees
and take any other lawful actions to enforce this agreement.

 

8. Notices. For purposes of this Award Agreement, notices to the Company shall
be deemed to have been duly given upon receipt of written notice by the
corporate secretary of the Company at 1111 Louisiana, Houston, Texas 77002, or
to such other address as the Company may furnish to the Participant.

 

Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.

 

9. Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the Restricted Shares, unless and until the Participant is
registered as the holder of shares of Common Stock representing such Restricted
Shares on the records of the Company as provided in Section 6.

 

10. Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the Restricted Shares are transferable by the Participant to Immediate
Family Members, Immediate Family Members Trusts, and Immediate Family Member
Partnerships pursuant to Section 13 of the Plan.

 

11. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any Subsidiary thereof or successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.

 

-3-



--------------------------------------------------------------------------------

12. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Company.

 

-4-